ACCEPTED
                                                                                                04-15-00677-CV
                                                                                   FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                              ONE SHELL PLAZA          AUSTIN        LONDON
                                                                                         11/10/2015 10:35:20 AM
                                              910 LOUISIANA            BEIJING       MOSCOW      KEITH HOTTLE
                                              HOUSTON, TEXAS           BRUSSELS      NEW YORK            CLERK
                                              77002-4995               DALLAS        PALO ALTO
                                                                       DUBAI         RIO DE JANEIRO
                                              TEL +1 713.229.1234      HONG KONG     RIYADH
                                              FAX +1 713.229.1522      HOUSTON       WASHINGTON
                                              BakerBotts.com
                                                                             FILED IN
                                                                     4th COURT OF APPEALS
                                                                      SAN ANTONIO, TEXAS
                                                                    11/10/2015 10:35:20 AM
November 10, 2015                                                      KEITH    E. HOTTLE
                                                                        Macey Reasoner Stokes
                                                                              Clerk
                                                                        TEL +1 713.229.1369
                                                                       FAX +1 713.229.7869
VIA ELECTRONIC MAIL                                                    macey.stokes@bakerbotts.com




080424.0145

Hon. Keith E. Hottle
Clerk of the Court
Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205-3037
         Re:        Helen A. Mzyk, Karnes S4 Minerals, L.P., and Karnes S4
                    Management, L.L.C. vs. Murphy Exploration & Production
                    Company–USA, No. 04-15-00677-CV in the Court of Appeals for the
                    Fourth Judicial District of Texas at San Antonio
Dear Mr. Hottle:

           Pursuant to Texas Rules of Appellate Procedure 6.1(c) and 6.2,
Appellee Murphy Exploration & Production Company–USA designates Macey
Reasoner Stokes as its lead counsel on appeal. Her contact information is as
follows:

                    Macey Reasoner Stokes
                    State Bar No. 00788253
                    Baker Botts L.L.P.
                    910 Louisiana Street
                    One Shell Plaza
                    Houston, Texas 77002
                    713.229.1369
                    713.229.7869 (Facsimile)
                    macey.stokes@bakerbotts.com



Active 21637882.1
Hon. Keith E. Hottle                            2                     November 10, 2015


             The following attorneys remain additional counsel for Appellee on
appeal and should continue to receive notices from the Court:
                    Jason Allen Newman
                    State Bar No. 24048689
                    Meghan McElvy
                    State Bar No. 24065127
                    Justin Lipe
                    State Bar No. 24083401
                    Baker Botts L.L.P.
                    910 Louisiana Street
                    One Shell Plaza
                    Houston, Texas 77002
                    713.229.1234
                    713.229.1522 (fax)
                    jason.newman@bakerbotts.com
                    meghan.mcelvy@bakerbotts.com
                    justin.lipe@bakerbotts.com
                    Thank you for your attention to this matter.
                                              Very truly ours,



                                              Macey Reasoner Stokes




Active 21637882.1
Hon. Keith E. Hottle                      3                    November 10, 2015


cc:      via electronic mail:

         Timothy Patton, P.C.
         14546 Brook Hollow Blvd. #279
         San Antonio, Texas 78232
         tpatton@tp-pc.com

         David P. Strolle, Jr.
         Granstaff, Gaedke & Edgmon, P.C.
         5535 Fredericksburg Road, Suite 110
         San Antonio, Texas 78229
         dstrolle@caglaw.net


         Counsel for Appellants Helen A. Mzyk, Karnes S4 Minerals, L.P., and
         Karnes S4 Management, L.L.C.




Active 21637882.1